ORDER
The Disciplinary Review Board having filed a report with the Supreme Court on April 20, 1995, recommending that STEVEN F. HERRON of CHERRY HILL, who was admitted to the bar of this State in 1978, be suspended from the practice of law for a period of one year for misconduct in seven matters, including gross neglect (RPC 1.1); pattern of neglect (RPC 1.1(b)); failure to act with reasonable diligence and promptness (RPC 1.3); failure to keep client reasonably informed about status of the matter and to comply with reasonable requests for information (RPC 1.4(a)); failure to notify client promptly of receipt of funds and delivery of funds (RPC 1.5(b)); failure to protect a client’s interest by surrendering papers (RPC 1.16(d)); failure to respond to lawful demands for information from the disciplinary authorities (RPC 8.1(b)); and misrepresentation of status of matters (RPC 8.4(c));
And the Disciplinary Review Board further recommending that prior to reinstatement to practice respondent provide psychiatric proof of his' fitness to practice law and that on reinstatement he practice under the supervision of a practicing attorney for a period of two years, and good cause appearing;
*230It is ORDERED that respondent is suspended from the practice of law for a period of one year, effective June 12, 1995, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said STEVEN F. HERRON as an attorney at law of the State of New Jersey; and it is further
ORDERED that STEVEN F. HERRON be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that prior to reinstatement respondent provide psychiatric proof of his fitness to practice law; and it is further
ORDERED that on reinstatement respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that STEVEN F. HERRON reimburse the Disciplinary Oversight Committee for appropriate administrative costs.